Citation Nr: 1714832	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to August 1980 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) from on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO in Winston-Salem, North Carolina.

The issue of entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle fracture addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's representative seeks remand of this matter in order to obtain accurate findings concerning the severity of the service-connected right ankle disability.  
Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The case has a lengthy procedural history with Board remands ordered in September 2010 and January 2011. In September 2011, the Board again remanded the case for additional development in order to obtain treatment records and to schedule a VA examination for the Veteran's ankle condition.

In July 2012, a VA examination was conducted. The examiner diagnosed the Veteran with post right ankle fracture with residual posttraumatic arthritis. The Veteran reported of constant ache in his right ankle with increased pain during the winter months and with prolonged walking. He reported flare-ups, swelling, numbness, and difficulty in weight bearing. Range of motion testing of the right ankle revealed plantar flexion of 45 degrees with no pain and dorsiflexion of 15 degrees with pain at 0 degrees. Also noted were incoordination, interference with sitting, standing, weight bearing and localized tenderness and pain on palpation. Plantar flexion strength was measured at 4/5 and dorsiflexion strength was 3/5. Movement of the ankle was described as "jerky" and there was decreased sensation to soft touch throughout the right foot and at the lateral and anterior half of the lower leg. An X-ray report of the Veteran's right ankle revealed an impression of mild subtalar arthropathy. In October 2012, the RO issued an SSOC denying an initial rating in excess of 10 percent. The Veteran testified before the Board in a December 2012 hearing discussing the circumstances surrounding his ankle disability.

In March 2013, the Board remanded the case for an additional VA examination to clarify the existence of a neurological disorder based on the Veteran's symptoms.

In April 2013, the Veteran was afforded a VA examination for his right ankle. The examiner noted right ankle range of motion at 45 degrees plantar flexion and 15 degrees dorsiflexion with pain. Limitation in range of motion was considered moderate. Neurological impairment was determined to be less likely as not secondary to the Veteran's service connected ankle disability. A June 2013 SSOC indicated that a 20 percent evaluation was not warranted because the Veteran did not show marked limitation of motion.

In October 2014, the Board remanded the case for further development. The Board ordered that additional treatment records be obtained and associated with the claims file. Also, the Board determined that the April 2013 VA examination was inadequate as it did not discuss range of motion while considering weakened movement, excess fatigability, incoordination, or pain.

In December 2014, the Veteran was afforded a VA examination for his right ankle. The examiner diagnosed the Veteran with osteoarthritis of the right ankle. The examination showed range of motion measurements at dorsiflexion to 20 degrees, and plantar flexion to 35 degrees. Repetitive motion testing did not result in additional functional limitations. Pain was noted upon palpation. No functional impairment, to include pain weakness fatigability, or incoordination was noted. The Veteran reported a history of flare-ups, but no flare-ups were present during the examination. A January 2015 SSOC indicated that a 20 percent evaluation was not warranted.

In September 2015, the Board denied the Veteran's claim for entitlement to an increased rating in excess of 10 percent for his right ankle disability. The Board concluded that while the Veteran complained of right ankle pain and instability, marked limitation of motion was not shown.

In May 2016, the parties to the appeal (the Veteran, through his attorney, and a representative from the VA General Counsel) filed a Joint Motion for Remand with the United States Court of Appeals for Veterans Claims (Court). The parties agreed that the Board's September 2015 decision should be vacated and remanded for a statement made by a VA examiner in an April 2013 VA examination. Specifically, the examiner remarked that "[r]epetitive motion was conducted on this patient. There was no change, a flare-up did not occur. It would be pure speculation to state to what degrees this joint/spine would be affected by a flare-up. The examiner further added that ""[r]epetitive motion was conducted without decrease change in ROM, this it is more likely than not that this Veteran would have at least 15 degrees right ankle dorsiflexion and 15 degrees left ankle dorsiflexion change in ROM with a significant flare-up." The parties noted that the examiner's statement referring to "change of ROM with a significant flare up" was unclear as it could refer to either or both ankles and could be interpreted as a change in dorsiflexion of 15 degrees on flare up. In May 2016, the Court granted the parties Joint Motion for Partial Remand. In June 2016, the Board remanded the case for a clarifying statement on from the April 2013 VA examination asking, "Does the statement regarding range of motion during flare up mean that right ankle dorsiflexion would be zero degrees during flare up, 15 degrees (unchanged) during flare up, or something entirely different?"

In July 2016, it was determined that the April 2013 examiner was no longer employed by the VA. A clarifying opinion was provided by Nurse Practitioner SS. She stated that the Veteran did not have additional limitation in ROM of the ankle following repetitive use testing. She opined that "[i]t is impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups, or when the joint is used repeatedly over a period of time." A November 2016 SSOC indicated that a 20 percent evaluation was not warranted because there was only a moderate limitation in range of motion and did not manifest to marked limitation of motion of the ankle based on dorsiflexion less than 5 degrees or plantar flexion less than 10 degrees.

In February 2017, the Veteran's representative filed an appellate brief arguing that the July 2016 examiner who provided the clarifying opinion was not able to resolve the Board's medical question in his addendum of the April 2013 examination conducted by a different examiner. The Board agrees with this argument as the Nurse Practitioner SS was only able to speculate on the presence or absence of range of motion and/or functional loss during a flare up and unable to adequately explain why speculation was necessary. 

The Veteran's representative also argues that "a plain reading of the April 2013 examiner's opinion reveals that there would be a decrease in left ankle ROM with flare-ups." The Board does not agree with this argument as the examiner concluded that she would only be able to speculate on the impact of a flare up on range of motion and/or functional loss. It does not follow that "a plain reading" of the examination results regarding range of motion and/or functional loss during flare up could be inferred without additional evidence. 

The Veteran's representative also argues that the examiner is incompetent to provide opinions on orthopedic matters because she is "merely identified as a nurse practitioner." The Board also rejects this argument as per Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination). In Cox, VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant. The Board may assume a VA medical examiner is competent. Cox v. Nicholson, 20 Vet.App. 563, 569 (2007); Hilkert v. West, 12 Vet.App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error). Nothing in the Veteran's assertions persuades the Board that the July 2016 examiner was not competent to render the opinions sought. Rather, the Board has determined that the examination results do not provide the necessary evidence needed for the Board to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his service-connected right ankle fracture. The Board asks that a medical professional, competent in the field of orthopedics and range of motion testing, be selected to administer the examination. The claims folder should be forwarded to the examiner for review. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should provide a report that describes the nature and extent of the Veteran's service-connected right ankle disability. The examiner should also conduct range of motion studies, with attention to the guidelines set forth in Correia (include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint), and indicate whether there is weakened movement, excess fatigability, incoordination, or pain. If possible, these determinations should be expressed in terms of the degree of additional range of motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use of on flare-ups. If such an opinion is not possible without resorting to speculation, the examiner should explain why.

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




